UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

William Oscar Harris, )
)
Plaintiff, )
)
v. ) Civil Action No.

, \z 1144
Federal Bureau of Prisons, )
)
Defendant. )
)

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application to proceed in forma pauperis The application will be granted and the complaint will
be dismissed. See 28 U.S.C. § l9l5A (requiring the Court to screen and dismiss a prisoner’s
complaint that, inter alia, fails to state a claim upon which relief may be granted).

Plaintiff is a federal prisoner incarcerated in Terre Haute, Indiana. He seeks judicial
review under the Administrative Procedure Act, 5 U.S.C. § 706, but alleges that the Bureau of
Prisons ("BOP") has refused to correct its records "in accordance with 5 USCS § 552a(e)(5), to
reflect the facts established in a BOP official agency deterrnination. . . ." Compl. at l. Judicial
review of an agency’s failure to amend records is available exclusively under the Privacy Act, 5
U.S.C. § 552a See Chung v. U.S. Dep’t ofJustice, 333 F.3d 273,274 (D.C. Cir. 2003). Hence,
the Court has considered the complaint under the Privacy Act and finds no claim stated.

Plaintiff refers to an "Agency Determination Letter" and other documents that he
prepared and addressed to BOP’s Office of General Counsel. See Compl. Attachments. He

seeks as relief "a final judgment ratifying [his] documents as the BOP’s official agency
l

determination of the facts established therein, and . . . an order in accordance with [the APA]
demanding that [BOP Director] Charles E. Samuels, Jr. . . . and [his] Warden . . . correct the
BOP’s official agency records and files . . . to reflect the facts established in this enclosed
Agency Deterrnination Letter." Compl. at 2.

Rule 8(a) of the Federal Rules of Civil Procedure requires complaints to contain, inter
alia, "a short and plain statement of the claim showing that the pleader is entitled to relief." Fed.
R. Civ. P. 8(a)(2); see Ashcroft v. Iqbal, 129 S.Ct. l937, 1950 (2009); Ciralsky v. CIA, 355 F.3d
66l, 668-71 (D.C. Cir. 2004). The instant complaint does not identify a record allegedly created,
compiled, or maintained by BOP containing inaccurate information, and "the main purpose of
the Privacy Act's disclosure requirement is to allow individuals on whom information is being
compiled and retrieved the opportunity to review the information and request that the agency
correct any inaccuracies." Blazy v. Tenet, 194 F.3d 90, 96 (D.C. Cir. 1999) (citation and internal
quotation marks omitted). Even if plaintiff could identify a record, his claim would fail if the
record is located in BOP’s inmate records system because the system is "exempt from the access
and amendment provisions of the Privacy Act." Hidalgo v. BOP, No. 0l-5257, 2002 WL
1997999 (D.C. Cir. Aug. 29, 2002) (citing cases). A separate Order of dismissal accompanies
this Memorandum Opinion.

 /roi 5 web

Unlreii' States District Judge

Date: July £3, 2013